Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This is a Final Office action in response to communications received October 26, 2021.  Claims 1, 8, and 15 have been amended.  Therefore, claims 1-20 are pending and addressed below. 

Response to Arguments
Applicant’s arguments, see Pages 8-10, filed October 26, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference, Emigh et al. (US8112483 B1, file date 08/09/2004). Examiner withdraws Kanevsky et al. (US5897616).  



Based on claim’s amendments, the Examiner rejects claims 1-20 with the new ground of rejections.



Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Emigh et al. (US8112483 B1, file date 08/09/2004).

Claims 1, 8, 15:
With respect to claims 1, 8, 15, Emigh et al. discloses a method/system of authentication (A content-based message analysis component 24 may analyze messages and classify messages as being potential spam. Content-based message analysis refers herein to any component that classifies messages as being legitimate or as being potential spam based on analysis of the message contents, Examples of content-based message analysis components include text classifiers such as Bayesian classifiers, support vector machines, etc. Challenge-response component 26 may be used to handle challenge-response functions such as generating challenges to some or all incoming messages, facilitating the generation and transmission of responses to challenge messages, etc., Column 4, lines 56-Column 5, line 3) (Figure 2), comprising: 
a hardware processor (computing equipment, message processing components 24, 26, Figure 2)); and 
 (), that stores instructions, the instructions when executed causing the hardware processor to perform operations, the operations comprising:
receiving, by a server (computing equipment, Figure 2), a heuristic signature response to an identity challenge between end-user devices (examining a message's content is to use a text classifier such as a Bayesian text classifier, message signature matcher or heuristic text classifier, Column 5, lines 60-62) (Message is challenged, Response correct, Figure 19, 264, 274)(Answer within response is checked, Figure 21A, 390), wherein the heuristic signature response is determined from and dependent upon digital text communication of a user of a challenged device (an answer to a puzzle contained with a response is to be checked , One or more encoded answers within the response may be decoded, determining whether an encoded answer is valid is to extract an associated piece of characteristic information, such as an original message ID, Column 21, lines 10-26) (Puzzle specifications refer herein to any set of specifications that define an acceptance criterion for a solution to a computational puzzle, the challenge identifier 250 contains puzzle specifications that specify a type of puzzle (a puzzle based on an MD5 hash function, indicated by the "MD5Challenge" identifier), Column 16, line 55-Column 17, line 24), (Figure 17); 
retrieving, by the server, a textual representation of the heuristic signature response to the identity challenge between the end-user devices (FIG. 17, the text (in challenge identifier 250) "CDE47EF73A184838340AAFCE4B402C97" represents an encoded specification of the puzzle (for example specifying the message ID, taxation function and parameters) which may be sent back as a component of ResponseText to facilitate verification of the response, Column 17, lines 19-24, Figure 17);
determining, by the server, that the textual representation of the heuristic signature response was a communication previously exchanged between the end-user devices (the sender receives the challenge or other reply from the recipient and determines its validity by examining a message ID incorporated in the reply message, determining validity by examining an incorporated message ID is to examine an original message ID incorporated in a reply message and determining whether it matches a retained message ID of a legitimate message previously 342 sent by the sender, Column 11, lines 41-48) (If the extracted characteristic information matches the baseline information, then the answer provided in the response may be compared to the encoded answer(s) in step 396. If the answer provided in the response matches an encoded answer, then the answer may be considered correct, Column 21, lines 32-36, Figure 21A) (Answer correct, Figure 21B); and 
issuing, by the served, an authentication challenge to the end-user device of the user providing the heuristic signature response responsive to the determining that the textual representation was the communication previously exchanged between the end-user devices (the sender receives the challenge or other reply from the recipient and determines its validity by examining a message ID incorporated in the reply message, determining validity by examining an incorporated message ID is to examine an original message ID incorporated in a reply message and determining whether it matches a retained message ID of a legitimate message previously 342 sent by the sender, Column 11, lines 41-48) (If a satisfactory response to the challenge is received, the original message from the sender may be processed as legitimate at step 286. example of processing a message as legitimate is to deliver all pending original messages from the same sender, Colum 19, lines 51-60) (If the recipient determines that the signature (or other authorization information associated with the response) is valid at step 340, the sender can optionally be added to a whitelist 30 at step 342, Column 23, lines 52-55); and 
authenticating, by the server, an identity of the user (If the recipient determines that the sender is authorized, the original message from the sender can be processed by the recipient as legitimate at step 322, legitimate messages may be placed in the recipient's inbox, Column 22, lines 35-43, Figure 22)

Claims 2, 9, 16:
With respect to claims 2, 9, 16, Emigh et al. discloses further comprising comparing the textual representation of the heuristic signature response to entries in an electronic database (The components 20 may use storage on computing equipment 18 to maintain a message identifier cache, Column 5, lines 5-7) (message IDs may be stored in a suitable memory (e.g., a storage location referred to as "identifier cache"), Column 11, lines 28-30)(message identifier cache, Figure 2, 30).

Claims 3, 10, 17:
With respect to claims 3, 10, 17, Emigh et al. discloses further comprising converting the heuristic signature into the textual representation (an answer to a puzzle contained with a response is to be checked , One or more encoded answers within the response may be decoded, determining whether an encoded answer is valid is to extract an associated piece of characteristic information, such as an original message ID, Column 21, lines 10-26) (Puzzle specifications refer herein to any set of specifications that define an acceptance criterion for a solution to a computational puzzle, the challenge identifier 250 contains puzzle specifications that specify a type of puzzle (a puzzle based on an MD5 hash function, indicated by the "MD5Challenge" identifier), Column 16, line 55-Column 17, line 24), (Figure 17).

Claims 4, 11, 18:
With respect to claims 4, 11, 18, Emigh et al. discloses further converting the heuristic signature response to an audible signal (a challenge message may be received, A captcha herein refers to a puzzle intended to be solvable by a human. , discern a distorted audible rendition of a word, Column 14, lines 47-62).

Claims 5, 12, 19:
With respect to claims 5, 12, 19, Emigh et al. discloses further comprising retrieving the identity associated with the challenged device (the sender receives the challenge or other reply from the recipient and determines its validity by examining a message ID incorporated in the reply message, determining validity by examining an incorporated message ID is to examine an original message ID incorporated in a reply message and determining whether it matches a retained message ID of a legitimate message previously 342 sent by the sender, Column 11, lines 41-48) (If the extracted characteristic information matches the baseline information, then the answer provided in the response may be compared to the encoded answer(s) in step 396. If the answer provided in the response matches an encoded answer, then the answer may be considered correct, Column 21, lines 32-36, Figure 21A) (Answer correct, Figure 21B).

Claims 6, 13:
With respect to claims 6, 13, Emigh et al. discloses further comprising comparing the identity associated with the challenged device to the heuristic signature response (the sender receives the challenge or other reply from the recipient and determines its validity by examining a message ID incorporated in the reply message, determining validity by examining an incorporated message ID is to examine an original message ID incorporated in a reply message and determining whether it matches a retained message ID of a legitimate message previously 342 sent by the sender, Column 11, lines 41-48) (If the extracted characteristic information matches the baseline information, then the answer provided in the response may be compared to the encoded answer(s) in step 396. If the answer provided in the response matches an encoded answer, then the answer may be considered correct, Column 21, lines 32-36, Figure 21A) (Answer correct, Figure 21B).



Claims 7, 14, 20:
With respect to claims 7, 14, 20, Emigh et al. discloses further comprising retrieving a template associated with at least one of the end-user devices (The components 20 may use storage on computing equipment 18 to maintain a message identifier cache, a whitelist (e.g., a list of authorized senders), a blacklist (e.g., a list of known spammers), and other information 30, Figure 2).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helai Salehi whose telephone number is 571-270-7468.  The examiner can normally be reached on Monday - Friday from 9 am to 5 pm., every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu, can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HELAI SALEHI/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433